EXHIBIT 99.4 Ballard Power Systems Corporate Division Policy - POL5000019 Revision: 0G Page 1 of 9 Dept: Legal & IP TITLE: Code of Ethics and Workplace Guidelines Policy Revision Record Rev CO Description Revised by Date 0A Initial Release Maria Lunden May 21, 2002 0B Revisions made to comply with new corporate governance rules promulgated by US and Canadian regulators. Candice Alderson November 4, 2002 0C Revised to reflect title change from Vice President, Strategic Development to Vice President, Marketing and Business Development. Maria Lunden January 24, 2005 0D Revised to comply with U.S. corporate governance requirements under Sarbanes Oxley legislation. Stephanie Chan March 15, 2006 0E Revised as part of annual review by Board of Directors Stephanie Chan March 15, 2007 0F Approved by Board of Directors without changes on Feb 20, 2008 as part of the annual review. Todd Croll Feb 20, 2008 0G Approved by Board of Directors as amended on March 3, 2009 as part of annual review. Kerry Hillier March 3, 2009 OH Approved by Board of Directors as amended on September 21, 2010 Kerry Hillier September 21, 2010 This Policy replaces the former Code of Ethics Policy (116-0020-00). Created by: Stephanie Chan Date: March 15, 2006 Owner: Kerry Hiller Date: March 27, 2009 Approved by: Kerry Hiller Date: September 21, 2010 COMMERCIAL CONFIDENTIAL - FOR INTERNAL USE ONLY THIS DOCUMENT IS VALID ONLY AT TIME OF PRINTING. ANY COPIES MADE ARE CONSIDERED UNCONTROLLED UNLESS STAMPED OTHERWISE IN RED
